Hill, J.
1. A will was offered for probate in solemn form. A caveat was filed. A demurrer to the caveat was sustained. Direct exception to the order sustaining the demurrer was brought to this court, this being the only assignment of error. A motion is made to dismiss the bill of exceptions as being prematurely brought. Eeld, that the case is still pending in the court below, and on motion the writ of error is dismissed, it not falling within one of the exceptions provided by statute. Civil Code (1910), § 6138. See Johnson v. Merchants &c. Bank, 141 Ga. 721 (81 S. E. 873) ; Burkhalter v. Roach, 145 Ga. 834 (90 S. E. 52).
2. Counsel for the plaintiffs in error in their brief argue that the question is a doubtful one, and request, if it should be decided by this court that the case was prematurely brought up, that this court grant an order permitting the plaintiffs in error to file the official copy of the bill of exceptions, retained in the court below, as exceptions pendente lite. This request must be denied. See Harvey v. Bowles, 112 Ga. 421 (37 S. E. 364); Burkhalter v. Roach, supra.

Writ of error dismissed.


All the Justices concur.